6291DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.

Response to Amendment
3.	Acknowledgement is made of amendment filed on October 26, 2021, in which claims 1, 9, 10, 16 and 18 are amended, claim 17 is previously canceled, claims 23-25 are new, and claims 1-16 and 18-25 are still pending.

Response to Arguments
4.	Applicant's arguments, filed on October 26, 2021, with respect to Claims 1-16 and 18-25 have been fully considered but they are not persuasive.  
5.	With regards to arguments for independent claims 1, 16 and 18, applicants argue that Thrun (US 2008/0106594 A1) and Yoon et al. (US 2014/0243596 A1) fail to detecting a plurality of points of interest, determining points of interest and determining three-dimensional (3D) coordinates for each of the plurality of points of interest, a sequence of the 360 degree images captured at different times and different positions of a camera. However, the examiner respectfully disagrees that Yoon does not teach the arguments since in Yoon et al. (US 2014/0243596 A1) teaches (“if an arbitrary point, i.e., a point of interest P, in the 3D space forming the object to be examined (the subject for photography) is present at an intersection region between the FOV of the first omnidirectional camera 182 and the FOV of the second omnidirectional camera 184, as exemplarily shown in FIG. 4, 3D information of the subject for photography may be acquired using the two omnidirectional images acquired through the first omnidirectional camera 182 and the second omnidirectional camera 184.” [0076] “The first omnidirectional camera 182 and the second omnidirectional camera 184 of the stereo omnidirectional camera 180 respectively acquire 360.degree. images (i.e., omnidirectional images) of the surroundings around the respective cameras 182 and 184, and transmit the acquired omnidirectional images to the processor 200. FIG. 6 is a view illustrating omnidirectional images acquired using the stereo omnidirectional camera 180 shown in FIG. 4. As exemplarily shown in FIG. 6, when the stereo omnidirectional camera 180 photographs the surroundings, a first omnidirectional image 402 is acquired through the first omnidirectional camera 182 and a second omnidirectional image 404 is acquired through the second omnidirectional camera 184.” [0081-0082] “In FIG. 8A, reference numeral 502 represents a panoramic image of a first omnidirectional image 402, i.e., a first panoramic image, and reference numeral 504 represents a panoramic image of a 
The arguments also moots in view of the new grounds of rejections regarding claims 1, 16 and 18, since in Melkote Krishnaprasad et al. (US 2019/0020802 A1) .

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


8.	Claims 1-4, 8, 11, 12, 15, 16 and 18-24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Thrun (US 2008/0106594 A1) in view of Yoon et al. (US 2014/0243596 A1) and Melkote Krishnaprasad et al. (US 2019/0020802 A1).
9.	With reference to claim 1, Thrun teaches A method performed by a processing system for providing a user interface for a 3D environment, (“Embodiments according to the present invention enable a user to define tags that label objects in panoramic images and video. Objects may be stationary in the 3-D world, or they may be moving. The embodiments enable a user to define the time-space coordinates of tagged objects in a user-friendly way, by manually labeling one or more panoramic images." [0009] "Embodiments of the invention may be implemented within a client-server architecture. The user interfaces for viewing tagged panoramic images and video, and for creating tags, may be provided through a client application. When the client is embedded in a Web browser, user-defined tags may be communicated to a server for storage in a database. The tag may then be communicated to other clients, where other users may be able to view the tag and invoke the corresponding action. The present invention is not restricted to a specific architecture, viewer, or mechanism displaying a first image in a sequence of images; (“The preferred embodiment procedure for manual labeling is depicted in FIG. 4. In this procedure as shown in step 402, a user interface displays K+1 contiguous panoramic images from the panoramic video stream, which are selected as follows: the K/2 images preceding the already labeled image I.sub.0; the labeled image I.sub.0 itself, and the K/2 images that follow the labeled image in the video stream.” [0035]) Thrun further teaches for one or more of the points of interest, displaying an indicator in the first image and the sequence of images, a position of the indicator related to the point of interest in the first image and the sequence of images; (“In alternative embodiments, time-space tags are defined and visualized for such alternative viewers. Embodiments of the present invention apply to any type and shape of visualization of panoramic video, including techniques that project video on 3-D shape models and that, at any given point in time, display only a subset of a panoramic image.” [0053] “The preferred embodiment displays tags at specific image locations. In some embodiments, it may be advantageous to visualize the constraints within an image that result from a partial definition of a tag during the tag labeling process For example, for N=0 a single labeled image I.sub.0 will constrain the location of the object in all other images to a one-dimensional curve. The preferred embodiments will visualize such curves in adjacent panoramic images, to aid the user in labeling those images. Alternative embodiments will display the manifold in said images, so as to assist the user in the definition of a tag. This example is only an illustration of ways in which constraints can be visualized so as to assist a user in the specification of tags.” [0058])  Thrun teaches receiving a user input to interact with the indicator in one of the first image and the sequence of images; (“The user may then use its pointing device to label the location of the target object in any subset of these images in step 404. With each so-provided manual label z.sub.i for the i-th image I.sub.i, two additional constraints are added to the constraint base. As indicated in step 406 when the number of labeled images exceeds the value of N+1 by at least a factor of 1.5, the resulting least squares problem is usually well-defined. The preferred invention uses standard function fitting methods to recover the parameters of the time-space function f(t) as shown in steps 408 and 410 where the recording locations X.sub.0 . . . X.sub.K and the recording times t.sub.0 . . . t.sub.K are extracted from the image database and the coefficients a(n) of the function f(t) are identified using the formula:” [0036]) Thrun also teaches processing the interaction based on information associated with the indicator in response to receiving the user input; (“In a final processing step for the definition of a tag, the preferred embodiment enables the user to select an action associated with this tag. This action will be selected from a menu provided to the user, or by specifying a textual command. Additionally, the preferred embodiment will accept a textual annotation of the tag. This textual annotation will be used when visualizing a tag within a panoramic video stream, and it will also serve as a reference to a tag. Once these selections have been made, the definition of the tag is complete, and the tag can be displayed when viewing panoramic video during a virtual tour of the environment. When viewing the video, thus, users can select the tag and execute associated action as disclosed above.” [0038]) 
Thrun does not explicitly teach detecting a plurality of points of interest in the first 360 degree image based on visual characteristic analysis of the first 360 degree image; determining points of interest in other images of the sequence of 360 degree images corresponding to the plurality of points of interest in the first 360 degree image; determining three-dimensional (3D) coordinates for each of the plurality of points of interest based on the position of the plurality of points of interest in the first 360 degree image and the points of interest in other images of the sequence of 360 degree images; This is what Yoon teaches (“if an arbitrary point, i.e., a point of interest P, in the 3D space forming the object to be examined (the subject for photography) is present at an intersection region between the FOV of the first omnidirectional camera 182 and the FOV of the second omnidirectional camera 184, as exemplarily shown in FIG. 4, 3D information of the subject for photography may be acquired using the two omnidirectional images acquired through the first omnidirectional camera 182 and the second omnidirectional camera 184.” [0076] “The first omnidirectional camera 182 and the second omnidirectional camera 184 of the stereo omnidirectional camera 180 respectively acquire 360.degree. images (i.e., omnidirectional images) of the surroundings around the respective cameras 182 and 184, and transmit the acquired omnidirectional images to the processor 200. FIG. 6 is a view illustrating omnidirectional images acquired using the stereo omnidirectional camera 180 shown in FIG. 4. As exemplarily shown in FIG. 6, when the stereo omnidirectional camera 180 photographs the surroundings, a first omnidirectional image 402 is acquired through the first omnidirectional camera 182 and a second omnidirectional image 404 is acquired through the second omnidirectional camera 184.” [0081-0082] “In FIG. 8A, reference numeral 502 represents a panoramic image of a first omnidirectional image 402, i.e., a first panoramic image, and reference numeral 504 
The combination of Thrun and Yoon does not explicitly teach a sequence of the 360 degree images captured by a camera, wherein each image in the sequence of the 360 degree images is captured at a different time and a different position of the camera; This is what Melkote Krishnaprasad teaches (“The 360-degree image content may be captured with a camera device that includes two fisheye lenses (e.g., positioned to capture opposite portions of the sphere of image content). The two fisheye lenses capture respective portions of the full sphere of the 360-degree video." [0030] “computing device 10 is a video capture device that includes fisheye lens 12A and fisheye lens 12B located on opposite sides of computing device 10 to capture full 360-degree video content. Other orientations of fisheye lenses 12A and 12B may be possible. As described above, the 360-degree video content may be considered as a sequence of 360-degree images (e.g., frames of the video).” [0049] “Rolling shutter (or rolling shutter delay) refers to the characteristics of fisheye lenses 12A and 12B where the sensors (e.g., CMOS sensors) in a row of fisheye lenses 12A and 12B capture image content at slightly different times.” [0062])

    PNG
    media_image1.png
    586
    448
    media_image1.png
    Greyscale


10.	With reference to claim 2, Thrun teaches the interaction includes associating content with the indicator. (“In a final processing step for the definition of a tag, the preferred embodiment enables the user to select an action associated with this tag. This action will be selected from a menu provided to the user, or by specifying a textual command. Additionally, the preferred embodiment will accept a textual annotation of the tag. This textual annotation will be used when visualizing a tag within a panoramic video stream, and it will also serve as a reference to a tag. Once these selections have been made, the definition of the tag is complete, and the tag can be displayed when viewing panoramic video during a virtual tour of the environment. When viewing the video, thus, users can select the tag and execute associated action as disclosed above.” [0038])
11.	With reference to claim 3, Thrun teaches the interaction includes activating content associated with the indicator. (“a user-selection of a tag results in the execution of the action associated with said tag. Such action may include, but is not limited to: The reference of a website; the initiation of a purchasing transaction; the dispatch of an electronic message; the display of a 3-D model in an interactive viewer; the acoustic display of sound; the display of an image or a video; the spawning of a computer program; or the execution of a procedure that affect that state of the viewer or the computer 100. This list is illustrative, and the invention is in no way limited to specific types of actions that may result in a user-selection of a tag.” [0060])
the content is one or more selected from the set of single type content, multimedia content, and real world object interaction content. (“a user-selection of a tag results in the execution of the action associated with said tag. Such action may include, but is not limited to: The reference of a website; the initiation of a purchasing transaction; the dispatch of an electronic message; the display of a 3-D model in an interactive viewer; the acoustic display of sound; the display of an image or a video; the spawning of a computer program; or the execution of a procedure that affect that state of the viewer or the computer 100. This list is illustrative, and the invention is in no way limited to specific types of actions that may result in a user-selection of a tag.” [0060] “In the preferred embodiment, tags are annotated textually. These annotations are used in the display of tags, and they also may be used as index into the video database. In alternative embodiments, tags are annotated by multimedia information.” [0063])
13.	With reference to claim 8, Thrun teaches images are real-world images (“The preferred embodiment defines tags in the context of panoramic video. Panoramic video facilitates the tracking of real-world objects even when changing the orientation of the camera. However, the present invention is applicable to all forms of video, not just panoramic video.” [0052])
Thrun does not explicitly teach the 360 degree images. This is what Yoon teaches (“The first omnidirectional camera 182 and the second omnidirectional camera 184 of the stereo omnidirectional camera 180 respectively acquire 360.degree. images (i.e., omnidirectional images) of the surroundings around the respective cameras 182 and 184, and transmit the acquired omnidirectional images to the processor 200.” 
14.	With reference to claim 11, Thrun teaches each of the sequence of images is associated with a location. (“In the preferred embodiment of the invention disclosed herein, one or more sequences of panoramic images are acquired using a panoramic imaging sensor 101, illustrated in FIG. 1. A computer system 100 is connected to a panoramic imaging system 101 and a positioning system 102 such as GPS. A panoramic image database 103 is stored on the computer 100. Each image is annotated with the location at which the image is taken; where the location of each image will be expressed by three Cartesian coordinates.” [0015])
Thrun does not explicitly teach 360 degree images. This is what Yoon teaches (“The first omnidirectional camera 182 and the second omnidirectional camera 184 of the stereo omnidirectional camera 180 respectively acquire 360.degree. images (i.e., omnidirectional images) of the surroundings around the respective cameras 182 and 184, and transmit the acquired omnidirectional images to the processor 200.” [0081]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoon into Thrun, in order to facilitate accurate diagnosis of the object and safe operation.
15.	With reference to claim 12, Thrun teaches the locations between the images differ. (“In the preferred embodiment of the invention disclosed herein, one or more sequences of panoramic images are acquired using a panoramic imaging sensor 101, illustrated in FIG. 1. A computer system 100 is connected to a panoramic imaging 
Thrun does not explicitly teach 360 degree images. This is what Yoon teaches (“The first omnidirectional camera 182 and the second omnidirectional camera 184 of the stereo omnidirectional camera 180 respectively acquire 360.degree. images (i.e., omnidirectional images) of the surroundings around the respective cameras 182 and 184, and transmit the acquired omnidirectional images to the processor 200.” [0081]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoon into Thrun, in order to facilitate accurate diagnosis of the object and safe operation.
16.	With reference to claim 15, the combination of Thrun and Yoon does not explicitly teach the sequence of 360 degree images is a 360 degree video. This is what Melkote Krishnaprasad teaches (“The 360-degree image content may be captured with a camera device that includes two fisheye lenses (e.g., positioned to capture opposite portions of the sphere of image content). The two fisheye lenses capture respective portions of the full sphere of the 360-degree video." [0030] “computing device 10 is a video capture device that includes fisheye lens 12A and fisheye lens 12B located on opposite sides of computing device 10 to capture full 360-degree video content. Other orientations of fisheye lenses 12A and 12B may be possible. As described above, the 360-degree video content may be considered as a sequence of 360-degree images (e.g., frames of the video).” [0049]) Therefore, it would have been obvious to one of 
17.	Claim 16 is similar in scope to claim 1, and thus is rejected under similar rationale. Thrun additionally teaches A display, A user input and A processor (“FIG. 4 is a flowchart of the algorithm for defining the time-space function of a tag from user input according to the present invention. … In the preferred embodiment of the invention disclosed herein, one or more sequences of panoramic images are acquired using a panoramic imaging sensor 101, illustrated in FIG. 1. A computer system 100 is connected to a panoramic imaging system 101 and a positioning system 102 such as GPS. A panoramic image database 103 is stored on the computer 100.” [0014-0015] “The preferred embodiment procedure for manual labeling is depicted in FIG. 4. In this procedure as shown in step 402, a user interface displays K+1 contiguous panoramic images from the panoramic video stream,” [0035])
18.	Claim 18 is similar in scope to claim 1, and thus is rejected under similar rationale. Thrun additionally teaches A non-transitory computer readable medium having stored therein a computer program for execution by a computer, (“In the preferred embodiment of the invention disclosed herein, one or more sequences of panoramic images are acquired using a panoramic imaging sensor 101, illustrated in FIG. 1. A computer system 100 is connected to a panoramic imaging system 101 and a positioning system 102 such as GPS. A panoramic image database 103 is stored on the computer 100.” [0015] ] “In the preferred embodiment, a user-selection of a tag results 
19.	With reference to claim 19, Thrun teaches the indicator to which the user input is received is associated with one of the images of the sequence of images, and the processing the interaction based on the information associated with the indicator in response to receiving the user input includes displaying the image associated with the indicator. (“The user may then use its pointing device to label the location of the target object in any subset of these images in step 404. With each so-provided manual label z.sub.i for the i-th image I.sub.i, two additional constraints are added to the constraint base. As indicated in step 406 when the number of labeled images exceeds the value of N+1 by at least a factor of 1.5, the resulting least squares problem is usually well-defined. The preferred invention uses standard function fitting methods to recover the parameters of the time-space function f(t) as shown in steps 408 and 410 where the recording locations X.sub.0 . . . X.sub.K and the recording times t.sub.0 . . . t.sub.K are extracted from the image database and the coefficients a(n) of the function f(t) are identified using the formula:” [0036] “In a final processing step for 
Thrun does not explicitly teach 360 degree images. This is what Yoon teaches (“The first omnidirectional camera 182 and the second omnidirectional camera 184 of the stereo omnidirectional camera 180 respectively acquire 360.degree. images (i.e., omnidirectional images) of the surroundings around the respective cameras 182 and 184, and transmit the acquired omnidirectional images to the processor 200.” [0081]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoon into Thrun, in order to facilitate accurate diagnosis of the object and safe operation.
20.	With reference to claim 20, Thrun teaches the indicator to which the user input is received is associated with location information and viewpoint information, and the processing the interaction based on the information associated with the indicator in response to receiving the user input includes displaying an image from the sequence of images based on the location information and viewpoint information. (“plurality of panoramic images preceding or 
Thrun does not explicitly teach 360 degree images. This is what Yoon teaches (“The first omnidirectional camera 182 and the second omnidirectional camera 184 of the stereo omnidirectional camera 180 respectively acquire 360.degree. images (i.e., omnidirectional images) of the surroundings around the respective cameras 182 and 184, and transmit the acquired omnidirectional images to the processor 200.” [0081]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yoon into Thrun, in order to facilitate accurate diagnosis of the object and safe operation.
21.	With reference to claim 21, Thrun does not explicitly teach the plurality of points of interest are detected using node vectorization. This is what Yoon teaches (“if an arbitrary point, i.e., a point of interest P, in the 3D space forming the object to be examined (the subject for photography) is present at an intersection region between the FOV of the first omnidirectional camera 182 and the FOV of the second omnidirectional camera 184, as exemplarily shown in FIG. 4, 3D information of the subject for photography may be acquired using the two omnidirectional images acquired through 
22.	With reference to claim 22, Thrun does not explicitly teach the three-dimensional (3D) coordinates for each of the plurality of points of interest are determined by using triangulation of the position of the plurality of points of interest in the first 360 degree image and the position of the corresponding points of interest in other images of the sequence of 360 degree images. This is what Yoon teaches (“In FIG. 7, b is a distance between the first omnidirectional camera 182 and the second omnidirectional camera 184. For example, the distance b is a base line, or a distance between the central point (focal point) O.sub.M of the hyperbolic mirror 182d of the first omnidirectional camera 182 and the central point (focal point) O.sub.M of the hyperbolic mirror 184d of the second omnidirectional camera 184. A point p' is formed by projecting an arbitrary point P(x, y, z) in the 3D space onto the image plane 182e of the first omnidirectional camera 182. A point p is formed by projecting the arbitrary point P(x, y, z) in the 3D space onto the image plane 184e of the second omnidirectional camera 184. A distance d' is a distance from the first omnidirectional camera 182 to the arbitrary point P(x, y, z) in the 3D space, and distance d is a distance from the second omnidirectional camera 184 to the arbitrary point P(x, y, z) in the 3D space. The distance d from the second omnidirectional camera 184 to the arbitrary point P(x, y, z) in the 3D space, more specifically, the distance between the central point (focal point) O.sub.M of the hyperbolic mirror 184d of the second omnidirectional camera 184 and the arbitrary point P(x, y, z) in the 3D space may be calculated using 
23.	With reference to claim 23, the combination of Thrun and Yoon does not explicitly teach each of the images in the sequence of 360 degree images is captured by a same camera.  This is what Melkote Krishnaprasad teaches (“The 360-degree image content may be captured with a camera device that includes two fisheye lenses (e.g., positioned to capture opposite portions of the sphere of image content). The two fisheye 
24.	With reference to claim 24, Thrun teaches the camera is a real camera and the images are images of a real world. (“The preferred embodiment defines tags in the context of panoramic video. Panoramic video facilitates the tracking of real-world objects even when changing the orientation of the camera. However, the present invention is applicable to all forms of video, not just panoramic video.” [0052])
Thrun does not explicitly teach the sequence of 360 degree images. This is what Yoon teaches (“The first omnidirectional camera 182 and the second omnidirectional camera 184 of the stereo omnidirectional camera 180 respectively acquire 360.degree. images (i.e., omnidirectional images) of the surroundings around the respective cameras 182 and 184, and transmit the acquired omnidirectional images to the processor 200. FIG. 6 is a view illustrating omnidirectional images acquired using the stereo omnidirectional camera 180 shown in FIG. 4. As exemplarily shown in FIG. 6, when the stereo omnidirectional camera 180 photographs the surroundings, a first .
25.	Claims 5, 9 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Thrun (US 2008/0106594 A1), Yoon et al. (US 2014/0243596 A1) and Melkote Krishnaprasad et al. (US 2019/0020802 A1), as applied to claims 1  and 8 above, and further in view of Bendale et al. (US 2018/0341811 A1).
26.	With reference to claim 5, the combination of Thrun, Yoon and Melkote Krishnaprasad does not explicitly teach receiving navigation instructions for navigating the 3D environment in the sequence of 360 degree images and displaying the sequence of 360 degree images based on the received navigation instructions, and wherein processing the interaction based on the information associated with the indicator in response to receiving the user input includes teleporting the user to another 360 degree image of the sequence of 360 degree images associated with the point of interest.  This is what Bendale teaches (“the AR system may allow users to interact with the AR media content based on annotations on a pre-recorded video, a live 360-degree video, or a 360-degree 3D video. Particular embodiments may allow users or automated agents to share, create, and modify interactive content on the 360-degree video. In particular embodiments, both current and subsequent users may interact with related metadata to enhance 360-degree 
the 360 degree images are captured by a 360 degree camera. This is what Bendale teaches (“the AR system may allow users to interact with the AR media content based on annotations on a pre-recorded video, a live 360-degree video, or a 360-degree 3D video. Particular embodiments may allow users or automated agents to share, create, and modify interactive content on the 360-degree video. In particular embodiments, both current and subsequent users may interact with related metadata to enhance 360-degree videos, either synchronously (co-presence) or asynchronously (co-location).” [0071] “The camera system 202 may include one or more cameras, for example, but not limited to, a stereoscopic 360-degree camera, a stereo camera pair, a conventional camera with a field of view (FOV), an infrared thermal camera, etc. The camera system may also include one or more sensors including, for example, but not limited to, a microphone, a motion sensor, an accelerometer, a gyroscope, a light sensor, a direction sensor, an inertial measurement unit, etc. In particular embodiments, the camera system 202 may capture one or more frames of a media content including, for example, images (including still images and/or video) and/or audio.” [0030]) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bendale into the combination of Thrun, Yoon and Melkote Krishnaprasad, in order to alter users' current perception.
28.	With reference to claim 10, the combination of Thrun, Yoon and Melkote Krishnaprasad does not explicitly teach the 360 degree camera is a 360 degree video camera. This is what Bendale teaches (“The camera system 202 may include one or .
29.	Claims 6, 7, 13 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Thrun (US 2008/0106594 A1), Yoon et al. (US 2014/0243596 A1) and Melkote Krishnaprasad et al. (US 2019/0020802 A1), as applied to claims 1, 11, and 12 above, and further in view of Lane (US 2012/0008916 A1).
30.	With reference to claim 6, the combination of Thrun, Yoon and Melkote Krishnaprasad does not explicitly teach the indicator is scaled within the display based upon the 3D coordinates of the point of interest. This is what Lane teaches (“When the end user encounters an item that has been annotated, a tag 206 may 
31.	With reference to claim 7, Thrun teaches the indicator is one selected from a set of 2D images and 3D model. (“a user-selection of a tag results in the execution of the action associated with said tag. Such action may include, but is not limited to: The 
32.	With reference to claim 13, the combination of Thrun, Yoon and Melkote Krishnaprasad does not explicitly teach the locations between the 360 degree images differ by less than 15 centimeters. This is what Lane teaches (“the area map 1302 adjusts the location of the tags 206 based on the zoom level of the camera 102. A camera 102 may not stay perfectly centered on an object as it zooms in on a point. As a result, this can cause a tag 206 to be improperly located as the camera 102 zooms in. The area map 1302 may thus be sensitive to zoom levels. In certain embodiments, during setup, the video stream apparatus 106 zooms in on each object in the area that is associated with a tag 206. The video stream apparatus 106 may take a plurality of samples of the location of the object as the camera 102 moves from a most zoomed out state to a most zoomed in state. In one embodiment, the video stream apparatus 106 takes ten samples. The video stream apparatus 106 may note the change in position of the object at each sample point and store this change information in the area map 1302. As a user zooms in on an object, the area map 1302 may adjust the locations of the tags 206 within the view 1304 to account for the changes in position of the objects within the view 1304, which changes in position result from zooming in. The video stream apparatus 106 may also use this depth information in the area map 1302 in 
33.	With reference to claim 14, the combination of Thrun, Yoon and Melkote Krishnaprasad does not explicitly teach receiving user input to move forward or backward through the sequence; and displaying a 360 degree image corresponding to the current position in the sequence. This is what Lane teaches (“The method may also involve determining 512 whether there is any user input. For example, commands from a user that he or she wishes to move the camera to a new position may constitute user input. Other examples include, as mentioned above, a user selecting an item of interest from a map. The method then involves responding 514 to the user input, which may necessitate finding the information that is associated with a new position and/or zoom level resulting from the user input.” [0073] “The view 1304 represents the section of the area that is captured by the camera 102. In certain .
34.	Claim 25 is rejected under 35 U.S.C. 103(a) as being unpatentable over Thrun (US 2008/0106594 A1), Yoon et al. (US 2014/0243596 A1) and Melkote Krishnaprasad et al. (US 2019/0020802 A1), as applied to claim 1 above, and further in view of Szeliski et al. (US 2010/0302280 A1).
35.	With reference to claim 25, the combination of Thrun, Yoon and Melkote Krishnaprasad does not explicitly teach the camera is a virtual camera and the sequence of 360 degree images are images of a virtual scene. This is what Szeliski teaches (“collecting a sequence of images may comprise collecting panoramic bubble-

Conclusion
36.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 9:00am-5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic 

/MICHELLE CHIN/

Primary Examiner, Art Unit 2619